Case 1:20-cv-22050-DPG Document 26 Entered on FLSD Docket 09/15/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Civil Action No. 1:20-cv-22050-DGP

  SISVEL INTERNATIONAL S.A., 3G
  LICENSING S.A., and SISVEL S.P.A.,

                         Plaintiffs,
                                                          JURY TRIAL DEMANDED
         v.

  BLU PRODUCTS INC.,

                         Defendant.


                                   JOINT MOTION TO DISMISS

         Plaintiffs Sisvel International S.A., 3G Licensing S.A. and Sisvel S.p.A. (“Sisvel”) and

  Defendant BLU Products, Inc. (“BLU”) (collectively, “the Parties”) have resolved the Parties’

  respective claims and defenses asserted in this case.

         NOW, THEREFORE, Sisvel and BLU, through their attorneys of record, request this Court

  to dismiss Sisvel’s claims for relief against BLU with prejudice. All attorneys’ fees, costs of court

  and expenses will be borne by the party incurring same. The parties also request that the Court

  retains jurisdiction of this matter for the purposes of enforcing the terms of the settlement

  agreement.
Case 1:20-cv-22050-DPG Document 26 Entered on FLSD Docket 09/15/2021 Page 2 of 2




  Dated: September 15, 2021


  /s/ Jorge Espinosa                         /s/ Bernard L. Egozi
  Jorge Espinosa, Esq.                       Bernard L. Egozi (Florida Bar No. 152544)
  Florida Bar No: 779032                     begozi@egozilaw.com
  jorge.espinosa@gray-robinson.com           Yanina Zilberman (Florida Bar No. 105665)
  Francesca Russo, Esq.                      yanina@egozilaw.com
  francesca.russo@gray-robinson.com          EGOZI & BENNETT, P.A.
  Robert R. Jimenez, Esq.                    2999 NE 191 Street, Suite 407
  robert.jimenez@gray-robinson.com           Aventura, Florida 33180
  GRAY | ROBINSON, P.A.                      Tel: (305) 931-3000
  333 S.E. 2nd Ave., Suite 300
  Miami, FL 33131                            Attorneys for Defendant BLU Products, Inc.
  Tel: 305-416-6880
  Fax: 305-416-6887


  OF COUNSEL:

  Neil A. Benchell (admitted pro hac vice)
  nbenchell@devlinlawfirm.com
  DEVLIN LAW FIRM LLC
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel: 302-449-9010

  Attorneys for Plaintiffs
  Sisvel International S.A.
  and 3G Licensing S.A.
